[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL MEMORANDUM OF DECISION
This is supplemental to the Memorandum of Decision of April 14, 1993 following trial of the subject action.
Said decision is hereby supplemented as follows:
1. The maiden name of the defendant is restored to Gilda Suppa.
2. Prior Memorandum Order Number 6 is corrected to reflect that the first referenced Gateway account contains $3,500.00, not $35,000.00.
In all other respects the prior Judgment of this Court remains the same.
Karazin, Judge